Order, Supreme Court, New York County (Walter B. Tolub, J.), entered September 22, 2003, which dismissed this proceeding brought pursuant to CPLR article 78 seeking to annul *75respondent’s determination and order after review affirming a determination and order after investigation which found no probable cause, and denied petitioner’s motion to amend and recalendar the petition, unanimously affirmed, without costs.
A petition to challenge the administrative finding of no probable cause was previously dismissed on default in November 2002. Petitioner neither moved to vacate that default nor commenced a new proceeding in accordance with the statutory requirements (see Matter of Gershel v Porr, 89 NY2d 327 [1996]). Even if petitioner had properly commenced a new proceeding, it would have been barred as untimely (Administrative Code of City of NY §8-123).
Were we to review respondent’s determination of no probable cause, we would find it rationally based. Petitioner was given a full and fair opportunity to present his case (Matter of Mitchell v Commissioner of Human Rights, 234 AD2d 128 [1996]). The evidence credited by respondent revealed that petitioner was terminated for legitimate, nondiscriminatory reasons. Concur—Tom, J.P., Andrias, Saxe, Williams and Sweeny, JJ.